Per Curiam.
The relator, as garnishee defendant, filed a disclosure, and was afterwards examined upon special interrogatories. After this testimony was filed in the cause, the attorney for the plaintiff informed defendant’s counsel that no further steps would be taken to hold the garnishee, but took no formal steps to dismiss the proceeding. Relator then appeared, and moved to dismiss the proceedings, which motion was granted. The court allowed relator an attorney’s fee of $15 and other costs. The object of this petition is to compel the allowance of a greater attorney’s fee. The judge acted under section 8098, 2 How. Stat., and, having fixed such costs as he deemed reasonable, thi^ court will not interfere.
Order to show cause denied.